MEMORANDUM ***
Carlos Eduardo Robles-Lopez appeals from the district court’s judgment and challenges the 51-month sentence imposed following his guilty-plea conviction for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(ii)(II). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Robles-Lopez’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Robles-Lopez the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Robles-Lopez has waived his right to appeal his sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 ■pjjjg disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.